Citation Nr: 1020119	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease with spurring at L-2, L-3, and L-4, prior 
to June 1, 2007. 

2.  Entitlement to a rating in excess of 20 percent for 
lumbar disc disease with spurring at L-2, L-3, and L-4, from 
June 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 
1976, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision, by the 
Cleveland, Ohio RO, which confirmed and continued a 40 
percent rating previously assigned for the Veteran's lumbar 
disc disease.  The Veteran appealed from the RO's decision 
and testified at a hearing before a Decision Review Officer 
(DRO) in April 2004.  (A transcript of that hearing has been 
associated with the claims folder.)  

Subsequently, in March 2007, the RO decreased the rating for 
the Veteran's lumbar disc disease from 40 percent to 20 
percent, effective from June 1, 2007.  

In August 2008, the Board remanded the case to the RO for 
further evidentiary development.  


FINDINGS OF FACT

1.  Prior to June 1, 2007, the Veteran's lumbar disc disease 
was manifested by no worse than recurring attacks of moderate 
and severe back pain and numbness, with intermittent relief 
productive of severe limitation of motion.  Degenerative disc 
disease of the lumbar spine was productive of no more than 
severe functional impairment.  

2.  Prior to June 1, 2007, the lumbar disc disease was not 
productive of pronounced disability; it was not manifested by 
ankylosis or incapacitating episodes having a total duration 
of at least six weeks during any 12-month period.  Bed rest 
was not prescribed.  

3.  From June 1, 2007, the Veteran's lumbar disc disease has 
been manifested by pain that equates to no worse than 
moderate limitation of motion; it is not shown to be 
productive of disability that equates to limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; the Veteran does not have ankylosis in the 
thoracolumbar spine.  

4.  After June 1, 2007, the Veteran's lumbar disc disease is 
not shown to be productive of ankylosis, or incapacitating 
episodes having a total duration of at least four weeks 
during any 12-month period.  Bed rest has not been 
prescribed.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar disc disease with spurring at L-2, L-3, and L-4, prior 
to June 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2009).  

2.  The criteria for a rating in excess of 20 percent for 
lumbar disc disease with spurring at L-2, L-3, and L-4, from 
June 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2002 from the RO to the Veteran, 
which was issued prior to the RO decision in August 2002.  
Additional letters were issued in June 2005 and August 2008.  
Those letters informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The Veteran 
has been afforded VA examinations on the issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examinations afforded the Veteran are, when considered 
collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  They were conducted by medical 
professionals, who reviewed the medical records, solicited 
history from the Veteran, and examined the Veteran.  Taken 
together, they provide the information necessary to apply the 
relevant rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  

II.  Factual background

By a rating action in March 1996, the RO granted service 
connection for disc disease of the lumbar spine with spurring 
of L2, L3, and L4; a 20 percent rating was assigned, 
effective May 1, 1991.  Subsequently, in December 1996, the 
RO increased the evaluation for the disc disease of the 
lumbar spine from 20 percent to 40 percent, effective October 
4, 1996.  

In a statement in support of claim (VA Form 21-4138), 
received in February 2002, the Veteran claimed an increased 
rating for his service-connected low back disorder.  
Submitted in support of the claim was the report of a 
magnetic resonance imaging (MRI) of the lumbar spine, dated 
in August 2001, which revealed epidural lipomatosis at the L5 
and sacral levels.  It also showed mild degeneration of the 
facets at L5-S1, and a small central posterior disc 
herniation was noted at L4-5.  

Also submitted in support of the claim were treatment reports 
from the Group Health Associates dated from December 1991 to 
August 2001.  During a clinical visit in August 2001, the 
Veteran complained of low back pain.  The Veteran indicated 
that he recently received a trigger point injection in the 
lower lumbar spine.  The Veteran reported increasing low back 
and left leg pain.  He denied any weakness.  It was noted 
that lumbar spine range of motion was limited in all 
directions secondary to complaints of pain.  He was minimally 
tender over the lumbar paraspinal musculature.  He was 
moderately tender over the right sacroiliac joint region.  
Manual muscle testing revealed 5/5 strength throughout except 
for the left EHL which was 5-/5.  The Veteran had 2+ dorsalis 
pedis pulses.  The impression was chronic left S1 
radiculopathy, right S1 joint pain, and lumbar degenerative 
disc disease.  

In March 2002, the Veteran was seen at a neurosurgery clinic 
with complaints of chronic low back pain and occasional right 
leg pain for the past 11 years.  It was noted that the 
Veteran was placed in TLSO brace at his last visit and 
reported no improvement in his pain.  He stated that low back 
pain made up about 80 percent of his pain.  The assessment 
was multi-level lumbar degenerative disc disease.  

The Veteran was afforded a VA examination in June 2002.  At 
that time, he complained of constant low back pain that 
radiates down both legs from the anterior thigh to the 
anterior shin to the toes.  He described his pain as 
throbbing and rated it as 8 out of 10.  He described frequent 
tiredness with yawning but denied any focal weakness.  He had 
normal bowel and bladder function.  He stated his lower back 
was always stiff and fatigues with a lack of endurance.  On 
examination, it was noted that the Veteran was wearing a TLSO 
back brace that showed minimal wear.  Range of motion was 
tested using a goniometer.  The examiner noted that both 
active and passive range of motion were identical.  Flexion 
was only 30 degrees to active range of motion with absolutely 
no effort given; passive range of motion was limited to 35 
degrees by the Veteran's active resistance.  He flexed more 
than 90 degrees with no apparent difficulty when taking his 
shoes and socks on and off.  He refused to perform back 
extension at all.  Left lateral bending was 15 degrees to 
active range of motion and 40 degrees to passive with no 
difficulty.  Right lateral bending was to 10 degrees to 
active range of motion and 40 degrees to passive with no 
difficulty.  Left rotational twisting was 20 degrees to 
active range of motion and 40 degrees to passive with no 
difficulty.  Right rotational twisting was 15 degrees to 
active range of motion and 40 degrees to passive with no 
difficulty.  

On neurological testing, the Veteran had a strength of 5/5 
throughout.  Both tone and rapid alternative movements were 
within normal limits.  Pronator drift was negative.  There 
was no atrophy, fasciculation, or tremor.  Deep tendon 
reflexes were 2/4 throughout with the exception of the knees, 
which were 3/4.  All reflexes were bilaterally symmetrical.  
Toes were downgoing bilaterally.  Sensory testing revealed a 
normal light touch and double simultaneous extinction.  
Pinprick was decreased in a linear area along the anterior 
shinbone that runs from the knee to the ankle and measured 1 
cm in width.  The Veteran's gait on walking down the hallway 
entering and exiting the examination room was brisk with a 
normal stride, and he stood upright.  During formal gait 
testing in the examination room, he was hunched, stooped, and 
slow.  He was able to rise to his toes and heels without 
difficulty.  Romberg test was normal, and he stood upright.  
Tandem gait was unremarkable, and he stood upright.  

The examiner stated that the Veteran has lumbosacral 
degenerative joint and disc disease with no evidence for 
radiculopathy.  The only neurological finding associated with 
the spine condition was mild hyperreflexia in the knees that 
was likely the Veteran's baseline level given the lack of 
asymmetry between the 2 legs.  The examiner also noted that 
the Veteran suffers from intervertebral disc syndrome.  
However, there were no persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc.  The 
examiner noted that the Veteran's description of pain in the 
legs was exaggerated.  

A nerve conduction study and needle EMG of the right leg, 
performed in May 2003, were reported to be within normal 
limits.  There was no electrophysiological evidence for 
peripheral neuropathy, radiculopathy or myopathy.  

On the occasion of another VA examination in May 2003, the 
Veteran indicated that he tried to return to driving a truck 
but he was unable to do so.  The Veteran indicated that he is 
no longer able to do the things he used to do, such as 
mowing, weeding, and wood crafts.  He cannot ride his 
motorcycle.  It was noted that there were no peripheral 
nerves or nerve roots involved by clinical examination or by 
electrophysiological testing.  On examination, the spine, 
limbs, posture and gait, position of the head, curvatures of 
the spine, symmetry in appearance, and symmetry and rhythm of 
the spine motion were within normal limits.  There was no 
objective evidence for pain.  Range of motion was testing 
using a goniometer; unless stated otherwise, both active and 
passive ranges of motion were identical.  There was no pain 
with motion unless specifically stated.  The Veteran made 
poor effort during range-of-motion testing and stopped before 
being limited by pain or the end of active range of motion.  
He stopped after flexing the back to 50 degrees; passive 
range of motion was easily 100 degrees out of 90 degrees.  He 
made no effort to extend the back, but passive range of 
motion was 40 degrees out of 40 degrees.  He stopped left 
lateral bending at 10 degrees; passive range of motion was 40 
degrees out of 40 degrees.  Right lateral flexion was 40 
degrees out of 40 degrees.  He made no attempt to perform 
rotational twisting at all to either side, but passive range 
of motion was 40 degrees out of 40 degrees bilaterally.  
Range of motion was not affected by factors other than spinal 
injury or disease, such as the Veteran's body habitus.  
During a flare-up or following repetitive use, the Veteran 
will be additionally limited by pain.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
There was no postural abnormality, fixed deformity, or 
abnormality of the musculature of the back.  

On neurological testing, the Veteran had very poor effort and 
give-way strength on motor testing.  Strength was 
demonstrated as 5/5 throughout.  Both tone and rapid 
alternating movements were within normal limits.  He would 
not extend the elbows fully for pronator drift testing.  
There was no atrophy, fasciculation, or tremor.  Deep tendon 
reflexes were 3/4 throughout and were bilaterally symmetrical, 
consistent with anxiety.  Toes were downgoing bilaterally.  
Sensory testing revealed a normal light touch, vibration, and 
double simultaneous extinction.  On pinprick testing, the 
Veteran repeatedly stated that he could not tell if there was 
a difference from area to area.  The Veteran's gait was 
unremarkable on both entering and leaving the waiting room 
and examination area, and he rushed down the hall with no 
problem.  During formal examination of the gait, he was slow, 
hunched, and sighed and moaned.  He was able rise to his toes 
and heels without difficulty despite making only a poor 
effort.  Romberg test was normal.  Tandem gait was 
unremarkable.  The diagnostic impression was that the Veteran 
has early mild degenerative disc disease and joint disease of 
the lumbosacral spine.  The examiner stated that physical 
findings were exaggerated; he further stated that there were 
no clinical, radiological, or electrophysiological evidence 
for radiculopathy in this Veteran.  The examiner noted that a 
private medical record dated in August 2002 gives a diagnosis 
of chronic left S1 radiculopathy with no apparent reason for 
that diagnosis.  It was the examiner's opinion that the 
Veteran had no neurological manifestations that are at least 
as likely as not causally related to his intervertebral disc 
syndrome.  

A private MRI report, dated in October 2003, revealed small 
moderate L4-5 disc herniation without neural impingement, 
small left central L5-S1 disc herniation without neural 
impingement, and small left paracentral L2-3 disc herniation 
with possible left 3rd root involvement.  

At a personal hearing in April 2004, the Veteran testified 
that his low back pain prevents him from sleeping to the 
point that he has to take a sleeping pill, and he has to get 
help getting out of bed.  The Veteran indicated that the low 
back pain radiates into his left leg.  The Veteran described 
the pain as a stabbing pain which he rates as 9 out of 10 on 
a scale from 0 to 10.  The Veteran stated that while he has 
been given a back brace, it seems to aggravate the back 
condition; he noted that his doctor mentioned undergoing 
surgery if the back brace does not help.  The Veteran 
indicated that he works as a truck driver for the United 
States Postal Service; however, he reported missing 2 to 3 
days a week from work due to back pain.  

A private MRI report of the lumbar spine, dated in April 
2005, revealed left paracentral inferiorly extending disc 
herniation at L2-L3 causing displacement and probable mild 
compression of the descending left L3 nerve root.  The report 
also showed multilevel lumbar spondylosis, with details at 
individual levels described above; and there was mild central 
stenosis from L2-L3 through L4-L5 and moderate epidural 
lipomatosis at L5-S1.  

The Veteran was afforded another VA examination in June 2005.  
At that time, he stated that his back pain was 8 out of 10 on 
a scale from 0 to 10; he had been on opiates for pain 
management for the previous 1 to 2 years.  The Veteran 
reported having flare-ups two times a month, which lasted 2 
to 3 days; he noted that the severity of his back pain during 
a flare-up is 10 out 10.  The Veteran also stated that, 
during a flare-up, he has 75 percent less motion in his back 
and he lies in his bed during the duration of the flare-up 
except to go to the bathroom with assistance.  He stated that 
his limitation of motion and functional impairment is due to 
pain rather than weakness, fatigue, or lack of endurance.  
The Veteran indicated that he does not have any increased 
back pain, decreased function, or limited function following 
repetitive motion of the lumbar spine.  He stated that he has 
never been prescribed bed rest by a physician but he has had 
bed rest self prescribed approximately once every 2 to 4 
weeks when the pain is particularly severe.  He stated that 
he has constant numbness in both posterior calves currently.  
He also has some variable distribution of numbness in the 
feet that occurs intermittently in no particular radicular or 
nerve pattern.  He also stated that his weakness in the legs 
was diffuse and it is present at all times.  He had no 
incontinence of bowel or bladder.  The Veteran had not worked 
for the last two months but he is employed at the United 
States Postal Service where he has worked off and on since 
April 1999.  Currently, he uses a cane to walk half of the 
time when he is out.  The Veteran indicated that he does not 
fall and he is not unsteady.  He stated that activities of 
daily living such as eating, grooming, bathing, toileting, 
and dressing are difficult for him because of his back pain, 
but he is able to perform all of those functions other than 
cooking or cleaning, which his wife performs.  

On examination, the curvature of the thoracic spine was 
normal.  The curvature of the lumbar spine showed a mild loss 
of lordosis.  There was mild lumbar dextroscoliosis present.  
There was no tenderness reported during palpation of the 
thoracic paraspinal muscles.  There was diffuse mild 
tenderness during palpation of the lumbar paraspinal muscles.  
No trigger points were palpated.  There were no spinal 
deformities palpated.  There was mild spasm of the paraspinal 
lumbar musculature with no guarding.  No thoracic or lumbar 
scars were seen.  There was no sacroiliac tenderness to 
palpation.  Multiple non-organic (Waddell's) signs were 
positive including pain with simulated trunk rotation, 
overreaction to pain, straight leg raising discrepancy, give-
way weakness, non-anatomic pain distribution and axial 
compression.  Sitting up from a lying position was easily 
accomplished using abdominal rectus muscles without a log-
roll maneuver.  He bent forward at the waist to put on shoes 
and socks to a significantly greater degree than was 
exhibited during the formal lumbar range-of-motion testing.  
The lumbar spine had a flexion to 37 degrees, extension was 
to 3 degrees, lateral flexion was 12 degrees bilaterally, 
right lateral rotation was to 10 degrees, and left lateral 
rotation was to 9 degrees.  The spine was painful in forward 
flexion, right lateral flexion, left lateral flexion, right 
lateral rotation, and left lateral rotation in the last 15, 
5, 5, 3 and 3 degrees of motion respectively.  There was 
significant variability with repeat testing in no clear 
pattern.  There was no difference between the active and 
passive ranges of motion, and no clear loss of motion after 
repetition or with resistance.  There was no ankylosis of the 
lumbar spine.  

Sitting straight leg raising was limited on the right at 70 
degrees and at 65 degrees on the left, both by hamstring 
tightness.  Lying straight leg raising was limited on the 
right at 15 degrees and on the left at 15 degrees by midline 
low back without radiation of pain into the legs for both 
right and left sided testing.  Strength was rated at 5 out of 
5 in all muscle groups, after initial giveaway weakness.  
Sensation was intact to all modalities, except it was 25 
percent diminished in a patchy, non-radicular, non-peripheral 
nerve pattern.  Reflex testing showed 2+ knee jerks and 2+ 
ankle jerks with no clonus.  There was no atrophy in the 
thigh, and no atrophy at the maximal circumference of the 
calf.  Toes were downgoing on the Babinski test.  He had 
normal gait coming up the hallway without circumduction, non-
antalgic; he had marked left-sided antalgia of gait on formal 
testing in the room.  He would not attempt to stand on the 
toes of either foot for five seconds.  He had normal heel 
walk and tandem walk, but he would not attempt toe walk.  
Romberg negative.  No use of cane, braces or other assistive 
devices.  The examiner stated that although the Veteran does 
have degenerative disc disease and disc protrusions in the 
lumbar spine, it was his medical opinion that the Veteran's 
symptoms far outweigh the objective evidence.  

Of record is the report of a nerve conduction study and 
needle EMG of the left upper extremity, performed in February 
2006, which was reported to be within normal limits.  There 
was no electrophysiological evidence for peripheral 
neuropathy, radiculopathy or myopathy.  

The Veteran was afforded yet another VA examination in 
October 2007.  It was noted that there was no history of 
hospitalization or surgery involving the spine.  The Veteran 
reported numbness, weakness, stiffness and decreased motion 
due to low back pain.  He described the pain as constant and 
daily, radiating down both legs; he also described the pain 
as sharp, electrical and stabbing.  The Veteran reported 
weekly flare-ups that lasted 1 to 2 days; he described those 
as severe.  The Veteran reported having had 3 such episodes 
in the past 12 months.  There was no history of urinary 
incontinence.  The Veteran was noted to use a cane; he stated 
that he is unable to walk more than a few yards.  Examination 
of the spine revealed a normal curvature, with no kyphosis, 
no lumbar flattening, lordosis, scoliosis, or reverse 
lordosis.  There was no atrophy.  There was no ankylosis of 
the lumbar spine.  The lumbar spine had flexion to 50 
degrees, with pain starting at 50 degrees.  Extension was to 
15 degrees, with pain starting and ending at 15 degrees.  
Right lateral flexion was to 20 degrees, with pain; left 
lateral flexion was to 15 degrees, with pain.  Rotation was 
to 20 degrees, bilaterally with pain.  The examiner noted 
that there was no additional loss of motion on repetitive use 
of the joint.  The pertinent diagnosis was degenerative disc 
disease with multilevel lumbar spondylosis.  The examiner 
noted that the disability results in decreased mobility, and 
problems with lifting and carrying.  

VA progress notes dated from June 2007 through September 2008 
show that the Veteran received continued evaluation and 
treatment for chronic low back pain.  His treatment included 
physical therapy.  

III.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the Veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  In all cases, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed 
when adjudicating claims under the diagnostic codes that 
require consideration of limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
amended versions may only be applied as of their effective 
dates and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate, recurring attacks (20 
percent), severe, recurring attacks with intermittent relief 
(40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2009).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a (effective from September 23, 2003).  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  for unfavorable ankylosis of the entire 
spine (100 percent); for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); for unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 amendments also provide a Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes as follows:  with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
(60 percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(effective from September 26, 2003).  

A.  A rating in excess of 40 percent prior to June 1, 2007

As noted above, in order to warrant a higher evaluation for 
the low back disability, the evidence must demonstrate 
pronounced intervertebral disc syndrome or unfavorable 
ankylosis.  Upon careful review of the clinical findings 
prior to June 1, 2007, the Board finds that the evidence does 
not show that the Veteran suffers from pronounced 
intervertebral disc syndrome indicated by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Significantly, following 
the June 2002 VA examination, the examiner stated that the 
Veteran suffered from intervertebral disc syndrome; however, 
there were no persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neuroligcal findings 
appropriate to the site of the diseased disc.  

In addition, following a VA examination in May 2003, the 
examiner stated that physical findings were exaggerated; he 
further stated that there were no clinical, radiological, or 
electrophysiological evidence for radiculopathy.  The 
examiner noted that a private medical record dated in August 
2002 gives a diagnosis of chronic left S1 radiculopathy with 
no apparent reason for that diagnosis.  It was the examiner's 
opinion that the Veteran had no neurological manifestations 
that are at least as likely as not causally related to his 
intervertebral disc syndrome.  Subsequent EMG study revealed 
no electrophysiological evidence for peripheral neuropathy, 
radiculopathy or myopathy.  

The Board acknowledges that, in June 2005, the Veteran 
indicated that he had flare-ups twice a month, lasting 2 to 3 
days, during which time he lies in his bed and only gets up 
to go to the bathroom with assistance.  However, he also 
stated that he has never been prescribed bed rest by a 
physician.  In short, the record does not show that the 
Veteran experienced incapacitating episodes having a total 
duration of at least 6 weeks during a 12-month period.  

In light of these clinical findings, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher evaluation for intervertebral disc syndrome under 
Diagnostic Code 5293 (2002).  The Veteran's symptoms have not 
risen to the level contemplated by the old criteria, 
especially in light of the absence of neurologic findings 
compatible with the disease and the examiners' assessments of 
the objective clinical findings versus the Veteran's 
subjective complaints.  Given the manner in which the Veteran 
functioned when not being directly examined, and because 
objective findings were not consistent with his exaggerated 
complaints, the Veteran's reports of flares and extensive 
pain are not credible.  At the least, he was experiencing 
significant relief and he did not have sciatic-type pain or 
other neurologic pain such that his problems could be 
considered "pronounced."  A rating greater than 40 percent 
under these criteria may not be assigned.

In addition, the Veteran does not warrant a higher evaluation 
under the new general rating criteria.  Under the general 
rating, a 50 percent evaluation is warranted upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine.  
There is no evidence demonstrating unfavorable ankylosis in 
the examination reports.  The Board acknowledges that the 
Veteran reports pain and numbness in the lower extremities.  
He also reported flare-ups three times a week with increased 
pain.  Although the veteran is competent to report that he 
has numbness, the Board concludes that the examination 
reports prepared by a skilled professional is more probative 
of the degree of the veteran's impairment.  Because the 40 
percent evaluation is the maximum for limitation of motion 
without ankylosis further DeLuca consideration is not 
warranted.  Accordingly, a higher rating pursuant to the 
general rating formula effective September 2003 is also not 
warranted.  Thus, a rating under the former or revised 
Diagnostic Codes for disc syndrome is not warranted.  38 
C.F.R. § 4.71a (2002, 2009).  

Although a separate evaluation may be assigned for 
neurological deficits, the most probative evidence 
establishes that the Veteran does not have neurological 
deficits.  In this regard, in May 2003, a VA examiner noted 
that physical findings were exaggerated; he further stated 
that there were no clinical, radiological, or 
electrophysiological evidence for radiculopathy in this 
Veteran.  The examiner noted that a private medical record 
dated in August 2002 gives a diagnosis of chronic left S1 
radiculopathy with no apparent reason for that diagnosis.  It 
was the examiner's opinion that the Veteran had no 
neurological manifestations that were causally related to his 
intervertebral disc syndrome.  Subsequently, in 2005, the VA 
examiner stated that the physical findings were exaggerated.  
In light of these findings, the Board finds that the findings 
do not warrant a separate evaluation for neurological 
impairment or a rating in excess of 40 percent.  

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Code 5293 or 
the revised Diagnostic Code 5243 for awarding an evaluation 
in excess of 40 percent prior to June 1, 2007.  As noted 
throughout, he did not have bed rest prescribed by a 
physician, and his statements about flare-ups are not 
credible given his exaggeration of symptoms noted throughout.

In reaching this determination, the Board has considered the 
provisions of Diagnostic Code 8520 and guidance established 
in 38 C.F.R. §§ 4.123, 4.124. However, the voluminous record 
does not establish that the Veteran has symptoms that would 
warrant a separate evaluation for neurological dysfunction.  
The evidence shows a normal motor examination, normal 
reflexes, and no other organic neurological changes such as 
muscular atrophy or trophic changes.  Therefore, the Board 
finds that neither a higher rating nor a separate rating is 
warranted prior to June 1, 2007.  

The Board has also considered the issue of whether the 
veteran's service-connected degenerative disc disease alone 
presented an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b) (1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). Significantly, no reliable evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected degenerative 
disc disease of the lumbar spine, as to render impractical 
the application of the regular schedular standards.  There is 
no evidence of an unusual clinical picture, symptoms which 
are out of the ordinary, or any other factor which could be 
characterized as exceptional or unusual regarding the 
veteran's lumbar spine disability, and the veteran has 
pointed to no such symptoms.  In fact, his symptoms are the 
very ones contemplated by the criteria discussed above.

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation prior 
to June 1, 2007, must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  A rating in excess of 20 percent from June 1, 2007

In this case, the Board determines that the evidence 
preponderates against the Veteran's claim for an evaluation 
in excess of 20 percent for his lumbar disc disease beginning 
June 1, 2007.  In particular, the Board acknowledges the 
Veteran's complaints of chronic back pain, which the record 
clearly documents.  However, the Veteran's flexion (to 50 
degrees in October 2007) does not qualify him for the next 
higher rating of 40 percent, which requires forward flexion 
of the thoracolumbar spine to 30 degrees or less.  Even when 
considering DeLuca factors, the Board determines that the 
Veteran's current level of disability more nearly 
approximates the 20 percent rating criteria contained in 
Diagnostic Code 5243 (2009) rather than the next higher 
rating of 40 percent.  The combined range of motion of the 
thoracolumbar spine is greater than 120 degrees and there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Although the 
Veteran has reported severe pain, examiners have consistently 
noted that the objective findings do not match the Veteran's 
report of symptoms.  Consequently, the Board finds that, even 
with the functional losses due to any pain the Veteran may 
have, a higher rating is not warranted.  The pain does not 
equate to greater limitation of motion.

The record additionally does not indicate that the Veteran 
has favorable or unfavorable ankylosis of the lumbar spine, 
as would be required for increased ratings of 40 percent to 
100 percent under Diagnostic Code 5243 (in effect from 
September 26, 2003).  In regard to rating the Veteran's 
service-connected low back disability under the Formula for 
Incapacitating Episodes, the record bears no indication of 
incapacitating episodes requiring bed rest prescribed by a 
physician.  

In regard to objective neurological abnormalities associated 
with the Veteran's back disability, the Board recognizes that 
the Veteran experiences pain radiating to his legs, however, 
there is no abnormal objective medical evidence or a 
diagnosis of radiculopathy or other neurologic disease.  

In summation, the Board finds that the Veteran's lumbar disc 
disease is manifested by pain and limitation of motion.  
However, it is not shown to be productive of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  The Veteran does not have ankylosis in the 
thoracolumbar spine and, while he reported have had 
incapacitating episodes, at no time has his low back 
disability been manifested by symptoms necessitating bed rest 
prescribed by a physician.  The medical evidence does not 
show additional neurological impairment, including but not 
limited to bowel or bladder impairment.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for lumbar disc disease from June 1, 2007.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply and this claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's back disability that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  His symptoms are all addressed by the rating 
criteria, and while he has reported having to take 
significant time off work, like his other subjectively 
reported complaints, this has not been corroborated.  
Therefore, referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  



								(Continued on next 
page)




ORDER

A rating in excess of 40 percent for lumbar disc disease with 
spurring at L-2, L-3, and L-4 prior to June 1, 2007, is 
denied.  

A rating in excess of 20 percent for lumbar disc disease with 
spurring at L-2, L-3, and L-4 from June 1, 2007, is denied.  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


